DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 04, 2021 has been entered.
 Response to Amendment
The amendment filed June 04, 2021 has been entered. Claims 1-18, 20-21 are pending in the application, claims 16-18, 20-21 are withdrawn. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Final Office Action mailed February 04, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 12 recites the limitation “the pump chamber portion is a blow molded section” in lines 1-2. It is unclear the meets and bounds of the claim since this limitation is a method of making while the claims are directed to an apparatus. For the sake of examination, claim 12 will be interpreted as requiring the pump chamber portion to be made of a polymer tube. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raines (US 5252044).
Regarding claim 1, Raines discloses a micropump (10 and 60, Fig 7) including a support structure (40, 42, 76 and 78, Figs 4 and 7), a pump tube (28, 30, and 36, Fig 7), and an actuation system (60, Fig 7) comprising one or more pump chamber actuators (74, Fig 7), the pump tube comprising a pump chamber portion (See annotated Fig 5 below) defining therein a pump chamber (36, Fig 7), an inlet portion (See annotated Fig 5 below) for inflow of fluid into the pump chamber (Col 3, lines 16-20), and an outlet portion (See annotated Fig 5 below) for outflow of fluid from the pump chamber (Col 3, lines p in an expanded state that is larger than a cross- sectional area Ai of the pump tube at the inlet and outlet portions (See Figs 5 and 7 wherein the pump chamber portion has a cross section at 36 that has a larger height and width than inlet and outlet portions when the pump chamber portion is in an expanded state), wherein an end of the inlet portion (end of 28 interfacing with luer connector 34, Fig 7) forms an inlet of the micropump and an end of the outlet portion (end of 30 interfacing with luer connector 34, Fig 3) forms an outlet of the micropump (Col 3, lines 16-28).

    PNG
    media_image1.png
    384
    482
    media_image1.png
    Greyscale


Regarding claim 3, Raines discloses the one or more tube coupling interface elements (16 and 24, FIG 8) are bonded to a wall portion of the pump chamber portion (See annotated Fig 5 above) (they are bonded through frequency welding as described in Col 3, lines 10-12).
Regarding claim 4, Raines discloses the actuation system further comprises an inlet valve (46 and 48 on the right side of pump chamber 36, Fig 7) and an outlet valve (46 and 48 on the left side of pump chamber 36, Fig 7) in the form of pinch valves that bias against the pump tube on an inlet side (right side of the pump chamber portion as seen in Fig. 7) and an outlet side  (left side of the pump chamber portion as seen in Fig. 7) of the pump chamber portion, respectively, the inlet pinch valve being operated by means of an inlet valve actuator (70, Fig 7) and the outlet valve being operated by means of an outlet valve actuator (72, Fig 7) (Col 5, lines 3-30).
Regarding claim 5, Raines discloses the pinch valves bias against an expanded section of the pump chamber portion (Col 5, lines 3-30; when the valves are not engaged, the pump chamber portion as defined in the annotated figure 5 above is expanded).
Regarding claim 6, Raines discloses the inlet (46 and 48 on the right side of pump chamber 36, Fig 7) and outlet (46 and 48 on the left side of pump chamber 36, Fig 7) valves comprise an elastic body configured to apply elastic pressure closing together opposing surfaces of the pump chamber portion (Col 3, lines 45-56; Col 4, 27-30; Since the valves 46 are a living hinge and return to their original position when the actuators 70 and 72 are not applying a force as described in the cited sections, the valves can be considered elastic per the Merriam-Webster dictionary of elastic as “capable of being easily stretched or expanded and resuming former shape”).

Regarding claim 8, Raines discloses the one or more pump chamber actuators (74, Fig 7) and/or the inlet valve actuator (70, Fig 7) and/or the outlet valve actuator (72, Fig 7) is/are passively driven in one direction by means of a spring element (Spring elements 114, 80, and 92, respectively) (Col 4, line 68 – Col 5, line 2; Col 4, lines 30-32; Col 4, lines 41-44).
Regarding claim 12, Raines discloses the pump chamber portion is a section of polymer tube (Col 2, line 65- Col 3, line 1).
Regarding claim 13, Raines discloses opposed wall portions of the pump chamber portion are fixed to elements that form parts of the actuation system and the support structure that move relatively with respect to each other, to pull apart or press together the wall portions (Col 5, lines 3-30).
Regarding claim 14, Raines discloses the one or more pump chamber actuators and/or the inlet valve actuator and/or the outlet valve actuator comprise position sensors (98, Fig 7) configured to determine a state of operation of the micropump (Col 4, lines 48-52).
Regarding claim 15, the position sensors (98, Fig 7) comprise capacitive and/or magnetic sensors that detect a position of a biasing organ (Col 4, lines 48-52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Raines (US 5252044) in view of Archibald (US 4322201) as evidenced by Lewotsky (“Tutorial: The Basics of Stepper Motors - Part I”) .
 Regarding claim 9, Raines discloses the one or more pump chamber actuator and/or the inlet valve actuator and/or the outlet valve actuator is/are actively driven in at least one direction by means of an electric motor (Col 4, lines 59-66), however, is silent regarding it being electromagnetic.
Archibald teaches an analogous pump comprising a pump chamber actuator (86, Fig 1) and/or inlet valve actuator (84, Fig 1) and/or an outlet valve actuator (88, Fig 1) that are actively driven in at least one direction by means of a stepper motor (Col 3, lines 39-47; as defined by Lewotsky a stepper motor utilizes magnets and electricity to function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor disclosed by Raines to instead be a stepper motor in order to have an economical, easy to integrate and capable motor for the pump (See top of Lewotsky).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Raines (US 5252044) in view of Jassawalla (US 4273121).
p/Ai is in a range of 4 to 100.
Jassawalla teaches a ratio of a pump chamber portion (diaphragm 20’, Fig 6) cross-sectional area over the inlet and outlet portions (113 and 115, Fig 6) cross-sectional area Ap/Ai is over 3 (Col 6, line 65 – Col 7, line 4; the ratio stated is Ai/Ap is less than 0.3, so the inverse Ap/Ai would be a ratio greater than 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ratio of the pump chamber portion cross-sectional area over the inlet and outlet portions cross-sectional area disclosed by Raines to be greater than 3 as taught by Jassawalla in order reduce regurgitation thereby ensuring accuracy of the pump (Col 6, line 65 – Col 7, line 4). Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 11, Raines discloses all of the elements of the invention as discussed above, however, is silent the micropump is configured for pumping liquids in a range of 1nl/min to 100ml/min.
Jassawalla teaches a micropump including a pump tube (11, 13, 25, 26, Fig 3) and an actuation system (63, 65, 67, 97, 103, Fig 3) comprising one or more pump chamber actuators (67, Fig 3), an inlet valve actuator (91, Fig 3), and an outlet valve actuator (95, Fig 3); the micropump configured for pumping liquids in the range of 1Inl/min to 100ml/min (Col 7, lines 26-30; 1ml per hour is equivalent to 0.016 ml per minute which is within the stated range). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micropump disclosed by Raines to be configured for pumping liquids at 0.016 ml per minute as taught by Jassawalla in order to have a micropump that can pump at a 
Response to Arguments
	Applicant’s arguments regarding Jassawalla (US 4199307) and Harper have been fully considered but are moot in view of the current rejection that relies on Raines to teach the amended limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/
Examiner, Art Unit 3783                                                                                                                                                                                         /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783